Citation Nr: 1816597	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  13-10 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to asserted in-service herbicide exposure. 

4.  Entitlement to service connection for ischemic heart disease, to include as secondary to asserted in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered in October 2009, August 2010, and January 2013 by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In August 2012, the Veteran testified at hearing at the RO before a Decision Review Officer (DRO).  In May 2017, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of those hearings are included in the electronic claims file.

The issues of entitlement to service connection for diabetes mellitus and ischemic heart disease, to include as secondary to asserted in-service herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a bilateral hearing loss disability under 38 C.F.R. § 3.385 was present during the pendency of the claim and is causally related to noise exposure during active service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C. §§ 1101, 1111, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  Tinnitus was incurred in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions under the VCAA.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  As the Board is taking action favorable to the Veteran by granting entitlement to service connection for bilateral hearing loss and bilateral tinnitus, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In written statements and hearing transcripts of record, the Veteran asserted that his bilateral hearing loss and tinnitus are causally related to noise exposure during active service, including acoustic trauma from jet engines and other aircraft while working in hangers and near the flight line.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In view of the totality of the evidence, including the Veteran's documented duties as an Inventory Management Specialist during his period of active service, conceded in-service noise exposure to aircraft and jet engines, lack of post-service recreational and occupational noise exposure as a dairy farmer, the findings of bilateral tinnitus as well as bilateral hearing loss under 38 C.F.R. § 3.385 during the appeal period, the equally probative medical opinions in the August 2012 private audiologist statement as well as the November 2012 VA examination report, and the competent and credible lay assertions of record, the Board finds that Veteran's bilateral hearing loss and bilateral tinnitus cannot be reasonably disassociated from his military service.  The Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for bilateral hearing loss and bilateral tinnitus is warranted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral tinnitus is granted.


REMAND

The Veteran has contended that his claimed ischemic heart disease and type II diabetes mellitus are related to in-service herbicide exposure while stationed at Takhli Royal Thai Air Force Base (RTAFB) in Thailand from October 1966 to October 1967.  The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Inventory Management Specialist.  In written statements and hearing transcripts of record, the Veteran has reported that that he worked in warehouses around herbicides and other toxic chemicals.  He further indicated that he came into direct contact with herbicides every week when defoliating weeds and cutting grass as well as performing guard duty and his in-service bench stock clerk duties near or on the base perimeter. 

Notably, ischemic heart disease and type II diabetes mellitus are among the identified diseases for which service connection may be presumed based on association with exposure to herbicide agents.  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.309(e) (2017).

According to the M21-1MR Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section C, Subsection 10, Subpart q, herbicide exposure may be conceded on a direct/facts-found basis for a veteran who served in the Air Force in Thailand during the Vietnam Era at Takhli RTAFB, if he served as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  If the evidence does not indicate that a veteran served on a specified RTAFB in such a capacity, with duty on the air base perimeter, a "memorandum of record" will be incorporated into the claims file, which details the use of tactical herbicides in Thailand during the Vietnam era.  Based on the information contained in this memorandum, as well as any information the Veteran submits, exposure will be considered based on the evidence of record, which may require referral of the case to the U. S. Army Joint Services Records Research Center (JSRRC) for additional development.

The AOJ did not attempt to verify the Veteran's alleged herbicide exposure through JSRRC.  Based on the cumulative evidence of record, the Veteran has provided sufficient information about his claimed exposure to herbicides while he was stationed at Takhli RTAFB in Thailand in order to formulate a request for corroboration.  Therefore, on remand, an attempt should be made to verify the Veteran's claimed herbicide exposure during service in Thailand with the JSRRC.

Evidence of record further reflects that the Veteran received VA medical treatment for his claimed heart and endocrine disorders from VA Medical Center (VAMC) in Tampa.  As evidence of record only includes treatment records dated up to January 2013 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following actions:

1.  Send a request to JSRRC for verification of the Veteran's assertions that he was exposed to herbicides while stationed at Takhli RTAFB in Thailand from October 1966 to October 1967.  JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran detailing duties that required him to be at or near the base perimeters.  If the AOJ is notified that additional information is needed from the Veteran to conduct a search for evidence that might corroborate his in-service exposure to herbicides, then the Veteran should be contacted and informed of the information needed.  

2.  Obtain updated treatment records pertaining to the Veteran's claimed heart and endocrine disorders from Tampa VAMC for the time period from January 2013 to the present and associate them with the record.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the February 2013 and July 2013 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


